Citation Nr: 1141476	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right lower extremity radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1985 to March 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain private and VA medical records and to provide the Veteran with a current examination.

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  At the May 2011 Board hearing, the Veteran testified that he had sought treatment for his lumbar spine disorder and his right lower extremity radiculopathy at a private medical center, BGH.  Additionally, in May 2011 the Veteran submitted VA-Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs for the records located at BGH.  VA has not yet attempted to obtain these records.  Accordingly, the AMC must attempt to obtain these relevant private medical records.

Second, remand is required to provide the Veteran with a current examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent VA examination was conducted in January 2009.  At the May 2011 Board hearing, the Veteran asserted that his lumbar spine disorder and his right lower extremity radiculopathy had worsened since that time.  Accordingly, the AMC must provide the Veteran with an appropriate examination. 

While on remand, the AMC must also obtain any current VA medical treatment records.  At the May 2011 hearing, the Veteran testified that he continued to receive treatment for his lumbar spine disorder and his right lower extremity radiculopathy at VA.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The last VA treatment records associated with the claims file are dated in June 2009.  Accordingly, these should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  If the May 2011 VA Form 21-4142 is still valid, obtain private medical records from BGH.  If not, contact the Veteran and request that he provide such an authorization.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment dated after June 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are associated with the claims file, provide the Veteran with orthopedic and neurological examinations to determine the current severity of her service-connected lumbosacral strain and right lower extremity radiculopathy.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred by both the orthopedic and neurological examiners.  A thorough rationale should be provided for all opinions expressed.   

All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail.  The findings should specifically include the range of motion of the spine (to include any functional loss due to pain, weakened movement, excess fatigability, or incoordination on movement) and whether the spine is ankylosed.  The examiner(s) should ascertain whether the low back disability has caused any incapacitating episodes (periods of bed rest prescribed by a physician) and, if so, note their duration and frequency. 

The neurological examiner is specifically asked to comment if the Veteran has any neurological manifestations of the lumbosacral strain and to assess the severity of the right lower extremity radiculopathy.  If there are other neurological manifestations of the lumbosacral strain other than the right lower extremity radiculopathy, the examiner should provide the appropriate diagnosis and comment on the etiology of such.  The examiner is also asked to describe the nature, severity, and frequency of all related neurological manifestations in detail, to include the right lower extremity radiculopathy.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


